Citation Nr: 0705316	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-20- 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 
percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  Service records show that the veteran was 
awarded a Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to an 
increased rating in excess of 50 percent disabling for PTSD 
and entitlement to TDIU due to service-connected 
disabilities.

In October 2004, the veteran testified before the undersigned 
at a video conference hearing.  A transcript of that hearing 
has been associated with the claims folder. 

In February 2005, the Board remanded these issues for further 
development.  

In a September 2005 decision, the RO increased the rating for 
PTSD to 70 percent disabling, effective January 2, 2002.  In 
September 2005, the veteran wrote that he "accepted" the 
September 2005 findings on his claim for an increased rating 
for PTSD but that he still wanted his claim for TDIU to be 
considered.  However, the Board notes that in a January 2007 
written presentation, the veteran's representative addressed 
the veteran's claim for an increased rating for PTSD and 
entitlement to TDIU.  Therefore, the Board will address the 
claim for an increased rating for PTSD.

FINDINGS OF FACT

1. The veteran's PTSD results in symptoms approximating total 
occupational and social impairment. 

2.  In view of the 100 percent schedular rating for PTSD 
granted in this decision, there is no longer a controversy on 
the question of the veteran's entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  The question of whether the veteran is entitled to an 
award of TDIU is now moot, warranting dismissal of the appeal 
as to that issue.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 
C.F.R. § 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).   

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in the PTSD appeal, and finding that the TDIU appeal is moot, 
further assistance is unnecessary to aid the veteran in 
substantiating his claims.  

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2006).

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

I.  Entitlement to a disability evaluation in excess of 70 
percent for PTSD.

Factual Background

The veteran received VA outpatient psychiatric care in 
February and April 2002.

In an August 2002 letter, a counseling therapist at a Vet 
Center stated that he had been treating the veteran since 
February 1999.  He reported that he veteran's symptoms were 
depression, nightmares, anger-rage attacks, intrusive 
thoughts, survivor guilt, sleep disturbances, loss of 
interest in significant activities, and avoidance of 
feelings.  The veteran also reported poor social and 
interpersonal relationships.  The therapist concluded that 
the veteran was unable to participate in any gainful 
employment due to his symptoms.

A VA treatment note in January 2003 reported that the veteran 
experienced marital discord, which had exacerbated his PTSD.

In January 2003, the veteran underwent a VA PTSD examination.  
The examiner noted that the veteran had essentially had a 
good response to treatment with some residual irritability 
and anxiety.  The veteran reported retiring from his job as a 
cable splicer about a year before the examination.  He stated 
that the work became too demanding and he had had some 
problems with coworkers.  The coworkers had offered him a 
good incentive to retire.

The examiner concluded that the veteran continued to have 
symptoms of increased arousal, namely irritability, anxiety 
and difficulty with anger control.  A global assessment of 
functioning (GAF) score of 54 was reported.  

In an October 2003 letter, the Chief of Mental Health at a VA 
Mental Health Center stated that the veteran was not employed 
primarily due to symptoms of PTSD.  The veteran had continued 
problems with sleep, nightmares, flashbacks, intrusive 
thoughts, depressive symptoms and exaggerated startled 
response.  His moods remained very volatile with intense 
affect and constricted mood.  The Chief of Mental Health 
concluded that the veteran was unemployable with a very poor 
prognosis for any improvement.

In an October 2004 letter, a readjustment counseling 
therapist at a Vet Center stated that PTSD caused the veteran 
significant difficulty in his every day life through symptoms 
of anxiety, flashbacks, increased startle, nightmares, 
intrusive memories and avoidance.  The therapist concluded 
that PTSD had reached a level of severity that rendered the 
veteran unable to work full time.

In a May 2005 letter, a counselor from the Vet Center stated 
that as a result of PTSD, the veteran experienced 
difficulties in his marital relationship, impaired impulse 
control, difficulty stressing with stressful circumstances an 
inability to establish and maintain effective working 
relationships and persistent sleep problems.  The counselor 
concluded that due to the severity of his PTSD, it was highly 
unlikely that the veteran would ever be capable of being 
gainfully employed.

Per the February 2005 Board remand, the veteran underwent a 
VA examination in July 2005.  The veteran reported that his 
only social contacts were with his wife and grandchildren.  
When going out into the community he carried a fire arm.  The 
examiner noted that the veteran had serious social, familial 
and occupational dysfunction.

The examiner concluded that confronted with the many and 
acute range of symptoms the veteran had, he would not be able 
to find employment compatible with his education and 
experience, nor would he be able to maintain such a position 
without serious safety concerns.  A GAF score of 50 was 
reported.

Analysis

All of the recent opinions of mental health professionals are 
to the effect that the veteran would not be able to maintain 
gainful employment.  The most recent GAF of 50 envisions a 
person who is unable to keep a job.  DSM-IV.  This evidence 
demonstrates total occupational impairment.

The evidence reflects that the veteran does maintain some 
level of social interaction.  The most recent examiner, 
however, found his level of social impairment to be severe.  
This assessment is consistent with other recent opinions.  
The total occupational impairment in conjunction with the 
severe social impairment most closely approximates the 
criteria for a 100 percent evaluation.  38 C.F.R. § 4.7.

Resolving all doubt in favor of the veteran, the Board finds 
that the veteran's PTSD results in symptoms that most closely 
approximate total occupational and social impairment, and an 
increased evaluation of 100 percent is warranted.  
38 U.S.C.A. § 5107(b) (Wes 2002); 38 C.F.R. § 4.130, 
Diagnostic Codes 9411. 

II.  Entitlement to a total rating due to individual 
unemployability (TDIU) based upon service-connected 
disabilities.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).

A 100 percent schedular rating is a higher benefit than TDIU; 
thus, when a 100 percent rating has been granted, it is not 
permissible to consider entitlement to TDIU.  VAOPGCPREC 6-
99, 64 Fed. Reg. 52,375 (1999).  In light of the Board's 
decision set to grant a 100 percent rating for PTSD, the 
claim of entitlement to TDIU is now moot.  Accordingly, the 
veteran's claim for TDIU must be dismissed as a matter of 
law.  Sabonis v. Brown, 6 Vet App 426 (1994).

There is the potential question of entitlement to TDIU prior 
to the effective date of the 100 percent grant for PTSD.  The 
RO has, however, recognized that the PTSD and TDIU claims 
were made on the same date, and the Board's decision has 
awarded the 100 percent rating largely on the basis of a 
finding that the veteran was no longer working and could not 
return to work.  The date of claim and date entitlement arose 
would appear to be the same for TDIU and PTSD.  In any event 
the effective date questions will be determined by the RO, 
and are not currently on appeal.  The only issues on appeal 
pertain to the current evaluation of the veteran's 
disabilities. 





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 100 percent disability evaluation for post 
traumatic stress disorder (PTSD) is granted.

The issue of entitlement to TDIU is dismissed as moot. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


